Opinion by
Mb. Justice Williams:
Brockway, the plaintiff below, built a coal breaker for the lessees of a coal mining property; and this lien was tiled for an unpaid balance which he claims to be due him. A scire facias was issued; and the defendants against whom the claim had been filed made an affidavit denying the partnership alleged, but so far as we are able to ascertain from the paper books and the abstract of the record, no affidavit of defense was made.
After a trial before arbitrators, and an appeal by Lucas ei al. from the award, the case was referred to E. Merrifield, Esq., for trial. He heard the parties at length and made a report in favor of the plaintiff, which the court after exceptions and argument. approved. .Subsequently the case was reopened by the court and the referee again heard the parties and again reported in favor of the .plaintiff upon the questions of fact and of law which were raised. After another set of exceptions and another argument, the court again approved the findings of the referee and directed judgment to be entered in accordance with his findings. These findings twice made and twice concurred in by the court below stand in lieu of a verdict, and will not be disturbed unless manifest error is pointed out. We have carefully examined the evidence and are satisfied that there was testimony before the referee from which the facts reported by bim could fairly be found. The bills of lumber were supported by the testimony of Brockway and Cooper, his foreman, and as to a large part of them by the testimony of a party from whom it was purchased.
The sufficiency of the description was evidently not brought to the attention of-the referee, and seems not to have been raised in the common pleas until the final argument upon the exceptions to the second report, for the learned judge of that court says, in his “opinion after the rehearing:” “It was not intended in granting a rehearing to reopen the case upon any other basis than that on which the case came up before the referee. We stated in our opinion that no exception had been filed to the validity of the lien.”
*53He, however, proceeds to dispose of the question by holding that having pleaded payment the defendants had waived technical objections and could not now be heard to object to the sufficiency of the description of the building. In this he is fully sustained by St. Clair Coal Co. v. Martz, 75 Pa. 388.
But the objection has very little in the testimony on which to stand. Lucas, one of the defendants, testified: “It strikes me that we built the officeand also, that the boiler house contains the boilers where the steam is generated which supplies the engines that move the machinery of the breaker. Under the testimony, therefore, it does not appear that the lumber and labor of the plaintiff in the court below went into any structure not connected with and really forming part of the breaker.
Judgment affirmed.